Citation Nr: 1035944	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  08-15 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1968 to August 1969, 
and he was the recipient of the Vietnam Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Waco, Texas, denying 
the Veteran's claim of entitlement to service connection for 
PTSD.  

The Veteran was afforded a hearing before the undersigned Acting 
Veterans Law Judge at the RO in Waco, Texas in July 2010.  A 
written transcript of this hearing has been prepared and 
incorporated into the evidence of record.  

Following his Travel Board hearing, the Veteran submitted 
additional VA treatment records in support of his claim and 
specifically waived Agency of Original Jurisdiction 
consideration.  See 38 C.F.R. § 20.1304 (2009).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD during the pendency 
of this claim.  

2.  The Veteran's PTSD manifested as a result of his experiences 
while serving in the Republic of Vietnam.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3), 
4.125(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. 
§ 3.304(f).  The United States Court of Appeals for Veterans 
Claims (Court) has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. at 140-41.  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A § 1154(b), requires that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality.  
The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes of 
section 1154(b) must be resolved on a case-by-case basis.  See 
VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a determination 
that the Veteran engaged in combat but the claimed stressor is 
not related to such combat, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of the 
claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  
Moreover, a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996).  

The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest that 
he was, in fact, exposed to such attacks.  Pentecost v. Principi, 
16 Vet. App. 124 (2002).  In other words, a veteran's presence 
with the unit at the time such attacks occurred corroborates his 
statement that he experienced such attacks personally.  A 
stressor need not be corroborated in every detail.  Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997).  

The regulations pertaining to PTSD were recently amended, and 38 
C.F.R. §3.304(f)(3) no longer requires the verification of an in-
service stressor if the Veteran was in a location involving 
"fear of hostile military or terrorist activity."  Such a 
location can be evidenced by awards such as the Iraq Campaign 
Medal or the Vietnam Service Medal.  Lay testimony alone can be 
used to establish the occurrence of an in-service stressor in 
these situations.  The new regulatory provision requires that:  
(1) A VA psychiatrist or psychologist, or contract equivalent, 
must confirm that the claimed stressor is adequate to support a 
diagnosis of PTSD; (2) the claimed stressor is consistent with 
the places, types, and circumstances of the Veteran's service; 
and (3) the Veteran's symptoms are related to the claimed 
stressor.  Id.  The liberalizing criteria contained in the new 
§ 3.304(f)(3) will be applied to PTSD service connection claims 
that are pending as of the effective date of the regulation (July 
13, 2010) and to claims filed on or after this effective date.

Facts and Analysis

The Veteran contends that he is entitled to service connection 
for PTSD.  Specifically, the Veteran contends that he suffers 
from PTSD as a result of his service during the Tet Offensive 
while in Vietnam, where he witnessed weapons fire and dead or 
injured soldiers.  Upon review of the evidence of record, the 
Board finds that the evidence is at least in equipoise regarding 
this matter.  As such, affording the Veteran the full benefit of 
the doubt, the Board finds that service connection is warranted 
for PTSD.  When a Veteran seeks benefits and the evidence is in 
relative equipoise, the Veteran prevails.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's personnel records demonstrate that he served in 
Vietnam from May 1968 until August 1969, and that he was the 
recipient of the Vietnam Service Medal (VSM).  In a March 2007 
statement, the Veteran reported hearing mortar rounds outside of 
his base while in Vietnam and that there were many airstrikes.  
The Veteran also indicated that he had several friends who were 
wounded or killed during his active duty.  A note in the 
Veteran's claims file from October 2007 indicates that the 
Veteran's claimed in-service stressors were to be conceded since 
the Veteran was in Vietnam during the Tet Offensive.  

The record confirms that the Veteran has been diagnosed with PTSD 
during the pendency of his claim.  According to a June 2007 VA 
outpatient treatment record, the Veteran suffered from mild PTSD.  
The VA physician related the Veteran's symptoms to his 
experiences in Vietnam.  The record also contains a private 
psychiatric evaluation from March 2007.  The psychiatrist 
concluded that the Veteran met all of the DSM-IV criteria for an 
Axis I diagnosis of PTSD.  The examiner based this opinion in 
part on the Veteran's reports that he was exposed to weapons fire 
in Vietnam and that he feared for his life.  

The Veteran was subsequently afforded a VA psychiatric evaluation 
in December 2007.  The examiner noted that the Veteran underwent 
a private psychiatric evaluation in March 2007, but that there 
were several inaccuracies in that report.  The Veteran reported 
using a lot of marijuana while in Vietnam and that he continued 
to use this substance to the present.  The Veteran also described 
a history of excessive alcohol intake.  The examiner concluded 
that the Veteran suffered from alcohol dependence, cannabis 
dependence and depression not otherwise specified.  The examiner 
felt that while the Veteran met a number of symptoms of PTSD, 
this diagnosis could not be established due to possible 
exaggeration of symptomatology by the Veteran and due to a lack 
of full confirmation of actual stressors.  

As noted above, during his July 2010 hearing, the Veteran 
submitted VA outpatient treatment records from May 2010.  These 
records demonstrate that the Veteran currently has Axis I 
diagnoses of PTSD and major depressive disorder.  

Having considered the evidence for and against the Veteran's 
claim, the Board finds that the evidence is at least in 
equipoise.  The record confirms that the Veteran has been 
diagnosed with PTSD on multiple occasions during the pendency of 
his claim, and this diagnosis was confirmed as recently as May 
2010.  In addition, the Veteran's claimed stressors were conceded 
by VA in October 2007.  The March 2007 private psychiatrist 
related the Veteran's PTSD to his experiences in Vietnam, as did 
the June 2007 VA physician.  As such, the evidence demonstrates 
that the Veteran is entitled to service connection for PTSD.  

The Board recognizes that the December 2007 VA examiner concluded 
that the Veteran did not suffer from PTSD.  However, the Board 
does not find this opinion to be dispositive in this case.  The 
examiner relied in part on the fact that the Veteran's in-service 
stressors had not been confirmed.  However, under the recent 
amendments to the regulations involving PTSD, 38 C.F.R. 
§3.304(f)(3) no longer requires the verification of an in-service 
stressor if the Veteran was in a location involving "fear of 
hostile military or terrorist activity."  The evidence of record 
demonstrates that the Veteran served in Vietnam during the Tet 
Offensive, and he has indicated that he feared for his life.  
Furthermore, VA has conceded that the Veteran's in-service 
stressors occurred, so to deny his claim as a result of an 
unverified stressor would be unjust.  

The Board further recognizes that the December 2007 VA examiner 
concluded that there were some inaccuracies involving the 
Veteran's March 2007 private psychiatric evaluation.  
Specifically, the VA examiner noted that the private examination 
indicated that the Veteran served two tours of duty in Vietnam 
rather than one, and, that the Veteran was a photographer rather 
than an assistant to a photographer.  While the Board has 
considered this evidence, it does not find it sufficient to 
undermine the findings of the March 2007 psychiatrist.  The 
psychiatrist relied on the Veteran's testimony regarding weapons 
fire, and this experience has been conceded.  There is nothing in 
the record to suggest that these discrepancies were of sufficient 
degree to impact the psychiatrist's overall assessment.  

Having afforded the Veteran the full benefit of the doubt, the 
Board finds that the Veteran is entitled to service connection 
for PTSD.  See 38 U.S.C. § 5107(b).  The claim is granted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


